      Case 2:18-cv-00007 Document 80 Filed 01/30/20 Page 1 of 3 PageID #: 254

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

JAMES T. BRADLEY and GARRETT LAMBERT,
in their own right and on behalf of others
similarly situated,

        Plaintiffs,

v.                                                   Civil Action No. 2:18-cv-00007
                                                     Judge John T. Copenhaver, Jr.

LEGACY LAND MANAGEMENT, INC.,
KENNETH LAMBERT, and SHERRI
LAMBERT, individually,

        Defendants.

     MOTION FOR FINAL APPROVAL OF SETTLEMENT AND A SERVICE AWARD
                  FOR THE NAMED CLASS REPRESENTATIVE

        COMES now the Plaintiffs, James T. Bradley and Garrett Lambert, by counsel, Greg A.

Hewitt, Anthony M. Salvatore, James C. Powell, and Anthony J. Majestro, and requests this

Court enter a final order herein (a copy of which is attached at Exhibit A). In support thereof,

the Plaintiffs state as follows:

        1.      This action was instituted on or about January 3, 2018.

        2.      After extensive litigation, multiple discovery depositions, as well as written

interrogatory and a prolonged mediation, the Parties reached a proposed settlement.

        3.      Pursuant to that proposed settlement, an unopposed Motion for Preliminary

Approval was filed by the Plaintiffs.

        4.      An Order was entered on or about October 24, 2019 granting Preliminary

Approval entering a Scheduling Order.

        5.      As directed, the Claim’s Administrator sent two letters to each potential Class

Member with the previously approved Notice.

        6.      Since that time, the Claim’s Administrator has located all but one Class Member.
    Case 2:18-cv-00007 Document 80 Filed 01/30/20 Page 2 of 3 PageID #: 255

       7.      As evidenced in the previously submitted “Status Update”, there have been no

objections filed and no Class Members have opted out.

       8.      Further, the time has passed for the potential Class Member to opt out or to file an

objection.

       9.      Class Counsel has filed a separate Motion for attorney fees and costs pursuant to

the Federal Rules of Civil Procedure 54(d)(2).

       For the reasons set forth herein, and as incorporating the previously submitted unopposed

Motion for Preliminary Approval of Settlement Agreement, the Granting of Conditional Class

Certification, the appointment of James T. Bradley and Garrett Lambert as Class

Representatives, the Parties request that this Court approve the settlement herein.

                                                     PLAINTIFFS,

                                                     By Counsel

                                                     /s/ Greg A. Hewitt
                                                     Greg A. Hewitt (WVSB 7457)
                                                     Anthony M. Salvatore (WVSB 7915)
                                                     HEWITT & SALVATORE, PLLC
                                                     204 North Court Street
                                                     Fayetteville, WV 25840
                                                     Phone: 304-574-0272
                                                     Fax:     304-574-0273

                                                     Anthony J. Majestro (WVSB 5165)
                                                     J.C. Powell (WVSB 2957)
                                                     POWELL & MAJESTRO PLLC
                                                     405 Capitol Street, Suite P1200
                                                     Charleston, WV 25301
                                                     Phone: 304-346-2889
                                                     Fax: 304-346-2895
     Case 2:18-cv-00007 Document 80 Filed 01/30/20 Page 3 of 3 PageID #: 256



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

JAMES T. BRADLEY and GARRETT LAMBERT,
in their own right and on behalf of others
similarly situated,

              Plaintiffs,

v.                                               Civil Action No. 2:18-cv-00007
                                                 Judge John T. Copenhaver, Jr.

LEGACY LAND MANAGEMENT, INC.,
KENNETH LAMBERT, and SHERRI
LAMBERT, individually,

              Defendants.

                              CERTIFICATE OF SERVICE

       I, the undersigned counsel for Plaintiff, do hereby certify that the foregoing MOTION
FOR FINAL APPROVAL OF SETTLMENT AND A SERVICE AWARD FOR THE
NAMED CLASS REPRESENTATIVE has been filed with the Court on this 30th day of
January, 2020, using the CM/ECF system.


                                          /s/ Greg A. Hewitt
                                          Greg A. Hewitt (WVSB 7457)
                                          Counsel for Plaintiff
